Citation Nr: 1646278	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  12-24 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred on May 8, 2012, at Minidoka Memorial Hospital (MMH).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to October 1993. 

This appeal is before the Board of Veterans' Appeals (Board) from a June 2012 decision of a Department of Veterans Affairs (VA) Payment Center.

The Board notes that, in July 2012, the Veteran filed a notice of disagreement with a separate March 2012 rating decision of a different VA agency of original jurisdiction (AOJ).  As it appears from the record that this appeal is currently being processed by that AOJ, the Board asserts no jurisdiction over that matter at this time.


FINDINGS OF FACT

1.  A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the Veteran's right rib pain condition on May 8, 2012, would have been hazardous to life or health.

2.  No VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was feasibly available to the Veteran on May 8, 2012, and an attempt to use any beforehand would not have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for unauthorized medical expenses incurred on May 8, 2012, at MMH have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2012); 38 C.F.R. §§ 17.1000, 17.1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the Veteran received emergency room (ER) treatment at MMH on May 8, 2012, for complaints of right rib pain from reinjuring an old injury while playing with his daughter the previous Saturday, three days prior.  He was treated with 60 milligrams of Tramadol intramuscular (IM) and was discharged the same day.  

Pursuant to 38 U.S.C. § 1725, under certain circumstances, VA shall reimburse a veteran for the reasonable value of emergency treatment furnished the veteran in a non-Department facility.  VA regulations at 38 C.F.R. §§ 17.1000 through 17.1008 constitute the requirements under 38 U.S.C. 1725 that govern VA payment or reimbursement for non-VA emergency services furnished to a veteran for nonservice-connected conditions.  38 C.F.R. §§ 17.1000.

Under such regulations, payment or reimbursement under 38 U.S.C. 1725 for emergency treatment will be made only if certain conditions are met, which are listed under 38 C.F.R. § 17.1002.  The only two such conditions at issue in this case are as follows:  

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center).

The AOJ denied payment or reimbursement under 38 U.S.C. 1725 on the basis that the Veteran's right rib pain condition was non-emergent, as the Veteran could have pursued an appointment at a VA community-based outpatient clinic (CBOC) since he waited three days to seek medical care at an ER following his reinjury of his old right rib injury.  The AOJ's determination was based on the findings that the Veteran reinjured an old rib injury and came in three days later when the pain became more acute; that he claimed to have called the nearest CBOC but received no answer back; that the nearest VA Medical Center (VAMC) in Boise might have been too far away but that there was no evidence that he tried any home remedies before going to the ER; that there was no evidence of any critical functional deficits such as bowel or bladder or that he was bedridden; and that treatment consisted of an IM shot of Tramadol.  Based on this, it was found that it was reasonable for the Veteran to try some home remedies and prescribed medications and to continue to pursue an appointment at the CBOC instead of immediately going to the ER.   

As reflected in his June 2012 notice of disagreement and September 2012 substantive appeal, the Veteran asserts that after injuring himself playing with his daughter on Saturday, May 5, he felt that it was a minor injury that could be managed through use of his normal medications, ice, and rest, and that he did not need to go to the ER at that time.  However, he began to feel more pain and discomfort and, on Tuesday, May 8, awoke in such severe pain that he was impeded from performing his daily personal functions.  He further asserts that he attempted to contact the nearest CBOC for an appointment that day but that his call was not returned that morning; that the CBOC was close to a fifty-mile drive and he did not know if he could make the trip given his condition; that the CBOC did not call him back until later that week and informed him that appointments were not available at that time; and that he did not have the means to travel 250 miles to the closest VAMC, as he was in too much pain to drive that far and there were no other legal drivers in in his household, so he went to the MMH ER.  He reported that he felt that his condition had deteriorated to the point that he was unable to function or care for himself and his child, and given the nature of his pain and injury was concerned that he might have injured his spine and might suffer permanent damage; he stated that he had been treated with spinal surgery for previous similar injuries.  

The Veteran's claim must be granted.

The record reflects that the Veteran's reported right rib pain continued to worsen to the point that he woke up in severe pain on May 8, three days after his reinjury of an old right rib injury, and he reports having concerns that such injury might have involved his spine, for which he had had previous surgeries.  Given this, and resolving reasonable doubt in the Veteran's favor, the Board finds that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for his condition would have been hazardous to life or health.  Also, given the distance to the nearest VAMC, and the Veteran's unsuccessful attempts to contact the nearest VA CBOC along with the distance to that CBOC, and again resolving reasonable doubt in the Veteran's favor, the Board finds that any such providers were not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.

In this regard, while there was no evidence of any critical functional deficits such as bowel or bladder or that he was bedridden, severe pain is expressly considered an acute symptom of sufficient severity that a prudent layperson could reasonably expect the absence of immediate medical attention to result in serious jeopardy of health.  Also, the Veteran's assertions that he initially attempted to manage his reinjury through use of his normal medications, ice, and rest, but that such home remedies were not reasonable to continue trying, is credible given the time between his injury on Saturday, May 5, and Tuesday, May 8, at which point his pain had worsened to a much more severe level.

Accordingly, payment of or reimbursement for unauthorized medical expenses incurred on May 8, 2012, at MMH must be granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As the Board is granting in full the benefit sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed.



ORDER

Payment of or reimbursement for unauthorized medical expenses incurred on May 8, 2012, at MMH is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


